$3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
 Response to Amendment
 This Office Action is in response to an amendment filed on 5/3/2021. As directed by the amendment, claims 10-47 were canceled, claims 1-2, and 8 were amended, and claims 48-50 were added. Thus, claims 1-9 and 48-50 are pending for this application.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1, 4-6 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414). 
Regarding claim 1, Dixon discloses (Fig. 2C) a flow therapy apparatus comprising: 

a blower (gas flow controller 68, in the form of “a variable speed blower”, paragraph [0036]) which receives the flow of gases from the inlet port, the blower configured to mix the flow of gases from the at least two different gas sources to produce mixed gases (paragraph [0036]; and 
one or more sensors (flow sensor 65) configured to measure a property of the flow of gases flowing through the gases flow path (paragraph [0036]), at least one of the one or more sensors located after the blower (see Fig. 2C).
Dixon discloses a gases flow path which receives the mixed gases from the blower and directs the gases through a sensor (flow sensor 65, see schematic in Fig. 2C and paragraph [0036]), but does not disclose the gases are directed through a sensor chamber.	However, Wilkinson teaches (Fig. 1-2) a gas mixing and delivery apparatus comprising a gases flow path (see path in Fig. 2) and one or more sensors (ultrasonic sensors 166,168) downstream of a blower (downstream of compression system 200), wherein the gases flow path which receives the mixed gases and directs the gases flow through a sensor chamber (expansion chamber 170 having ultrasonic sensors 166,168 for determining gas concentration, see paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gases flow path of Dixon to include a sensor chamber, as taught by Wilkinson, for the purpose of assessing the relative concentration of oxygen in the chamber (see paragraph [0063]), thereby allowing a user to control the apparatus to achieve a desired composition gas mixture (paragraph [0063] Wilkinson).

However, Weitzel teaches (Fig. 1) a sensing chamber (air channel 10) comprising a sensing circuit board (PCB 27), wherein a first portion of the sensing circuit board is positioned at least partially within the gases flow path (portion of PCB 27 having sensors 18,22 positioned within the gas flow path), wherein the sensing circuit board comprises at least a second portion of the sensing circuit board positioned outside of the gases flow path (see portion of PCB 27 extending out of air channel 10), wherein the one or more sensors are located on the sensing circuit board (sensors 18,22 located on circuit board).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing chamber and one or more sensors of modified Dixon to include a sensing circuit board wherein a first portion of the sensing circuit board is positioned at least partially within the gases flow path, wherein the sensing circuit board comprises at least a second portion of the sensing circuit board positioned outside of the gases flow path, wherein the one or more sensors are located on the sensing circuit board, for the purpose of improving the connection of one or more sensors with the controller by providing for direct mounting of the sensors to the control board.
Regarding claim 4, Dixon discloses one or more sensors, but does not disclose the one or more sensors comprise two or more ultrasonic transducers. However, Wilkinson teaches (Fig. 1-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors of Dixon to include two or more ultrasonic sensors, as taught by Wilkinson, for the purpose of assessing the relative concentration of oxygen in the chamber (see paragraph [0063]), thereby allowing a user to control the apparatus to achieve a desired composition gas mixture (paragraph [0063] Wilkinson).
Regarding claim 5, modified Dixon discloses one or more sensors, but does not disclose the one or more sensors comprise a gas concentration sensor. However, Wilkinson teaches (Fig. 1-2), a gas flow path (see path in Fig. 2) comprising one or more sensors (ultrasonic sensors 166,168), wherein the sensors comprise a gas concentration sensor (ultrasonic sensors 166,168 measure gas concentration, paragraph [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors of Dixon to include a gas concentration sensor, as taught by Wilkinson, for the purpose of assessing the relative concentration of oxygen in the chamber (see paragraph [0063]), thereby allowing a user to control the apparatus to achieve a desired composition gas mixture (paragraph [0063] Wilkinson).
Regarding claim 6, modified Dixon discloses the ultrasonic transducers are configured to determine a gas concentration (paragraph [0063] Wilkinson). 
Regarding claim 48, modified Dixon discloses the sensing chamber comprises a seal (gasket 28 of Weitzel) dividing the first portion of the sensing circuit board from the second portion of the sensing circuit board (see Fig. 1 of Weitzel).

 Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414), and further in view of Cewers (US 2008/0092891).
Regarding claims 2-3, Dixon discloses an inlet port (manifold 67), but does not disclose wherein the inlet port comprises a valve configured receive the flow of gases from an oxygen source, the value being configured to deliver a flow of the oxygen gas to the blower and wherein the valve comprises a proportional valve. However, Cewers teaches (Fig. 3) a gas mixing device comprising an inlet port (junction of first gas 30 and second gas 32 having valve 34), wherein the inlet port comprises a valve (valve 34, which is a “proportional valve” paragraph [0005]) configured to receive the flow of gases from an oxygen source (second gas source 32, which is oxygen (paragraph [0022]), the value being configured to deliver a flow of the oxygen gas (second gas 32 is a source of oxygen, paragraph [0022]) to the user (via airway conduit 42) and wherein the valve comprises a proportional valve (“proportional solenoid valve”, paragraph [0015]). Regarding the limitation “configured to deliver a flow of the oxygen gas to the blower”, while the Cewers reference does not disclose a blower downstream of the inlet required by claim 1 that allows for this limitation, the primary reference Dixon provides for this feature and both references disclose an inlet that receives flow from at least two difference gas sources, therefore the combination of Dixon and Cewers provides for this limitation.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414), and further in view of Carrillo (US 2012/0065533). 
Regarding claim 7, the modified Dixon discloses a sensor configured to determine flow rate (flow sensor 45 of Dixon), and discloses ultrasonic transducers to measure gas concentration (ultrasonic sensors 166,168 of Wilkinson), but does not disclose the ultrasonic transducers are configured to determine a flow rate.
However, Carillo teaches (Fig. 9) a respiratory device using ultrasonic sensors to measure gas concentration in addition to measuring gas flow rate (paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic sensors of the combined Dixon/Wilkinson reference to be configured to also determine a flow rate, as taught by Carrillo, for the purpose of allowing for the ultrasonic sensors to simultaneously measure gas concentration and flow rate (paragraph [0062] Carillo).

  Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414), and further in view of Patel (WO 2013137753).
Regarding claims 8-9, the modified Dixon reference discloses one or more sensors, but is silent regarding the one or more sensors comprise a heated temperature sensing element, wherein the heated temperature sensing element is configured to determine a flow rate. However, Patel teaches (Fig. 1 and 16) a respiratory apparatus comprising a heated temperature sensing element (sensor 130 having thermistors 140,142) wherein the heated temperature sensing element is configured to determine a flow rate (paragraph [0294]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensors of the modified Dixon reference to include a heated temperature sensing element configured to determine a flow rate, as taught by Patel, for the purpose of providing a measurement of flow velocity within 50% of the actual point velocity and temperature within 0.3 degrees Celsius (paragraph [0294]).
 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414), and further in view of Taylor (US 2013/0263854).
 Regarding claim 49, modified Dixon discloses a seal (gasket 28 of Weitzel) dividing the first and second portions of the PCB, and while it appears the seal is a pneumatic seal since it is a gasket (paragraph [0136] discloses the pneumatic seal can be the form of an O-ring, which is a form of gasket), modified Dixon is silent that the seal is a pneumatic seal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of modified Dixon to be a pneumatic seal, as taught by Taylor, for the purpose of allowing the sensor measurements to improve in accuracy by preventing gas leakage from the sensing regions.
 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414),  and further in view of Buswell (US 2016/0354573).
Regarding claim 50, the modified Dixon reference discloses the one or more sensors comprises a gas flow sensor (flow sensor 45) and a temperature sensor (“temperature sensor”, paragraph [0031]), but does not disclose the sensing circuit board is configured to effect thermal conduction between the gas flow sensor and the temperature sensor, and impede thermal conduction between a wall of the sensing chamber and the temperature sensor.
However, Buswell teaches (Fig. 14A-14B) a PCB (250) comprising a temperature sensor (sensor 256, which can be in the form of a temperature sensor, paragraph [0128]), wherein the sensing circuit board is configured to effect thermal conduction between the gas flow sensor and the temperature sensor and impede thermal conduction between a wall of the sensing chamber and the temperature sensor (PCB 250 includes a gap 262 which thermally insulates sensor 256 from the other sensors and electrical component tracks, which therefore “effects” thermal conduction between the gas and temperature sensor, and “impedes” thermal conduction between the temperature sensor and wall of the sensing chamber.


Response to Arguments
Applicant’s arguments filed 5/3/2021 have been fully considered.
 Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection relies on additional reference not applied in the prior rejection of record for a teaching or matter specifically challenged in the argument.

 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785